366 S.E.2d 856 (1988)
321 N.C. 742
BLACK HORSE RUN PROPERTY OWERS ASSOCIATIONRALEIGH, INC., a non-profit North Carolina Corporation
v.
George Allen KALEEL and wife, Faye Smith Kaleel.
No. 58P88.
Supreme Court of North Carolina.
March 9, 1988.
George R. Barrett, Raleigh, for defendants.
Boxley, Bolton & Garber, Raleigh, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following decision was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of March 1988."